Title: To George Washington from Denis-Nicolas Cottineau de Kerloguen, 26 February 1778
From: Cottineau de Kerloguen, Denis-Nicolas
To: Washington, George



My General
Cape Look out [N.C.] 26th February 1778

Deign to accept the humble respects of a Stranger, who has taken every method to land near your Camp—in order to offer you the more readily such succours as his Cargo may afford—the inclosed contains a list of the articles which compose it and I shall wait for your orders before I begin to sell any thing.

I dare flatter myself that you will be pleased to accept my respectful Compliments of Congratulation upon the Success of your Arms—I regret that I was not bred to the Land-Service, as I would in that case have sollicited the honor of serving under you—I should esteem myself very happy could I be of the number of victims, in your glorious cause—If I should be judged worthy of being employed in the naval Service, and my Vessel could be made useful to the Continent, I shall always be ready—and I flatter myself that if I should not fulfill the end of my mission, it would appear that any other man would have failed—Having been forced to anchor in Cape Look out bay (my Vessel drawing too much water to go into Beaufort) where I was not sufficiently guarded against attacks from the enemy—I established a battery of Six twelve pounders on Shore—and posted a guard at the point—The Chevalier de Cambray, an Artillery Officer, who is going to offer his Service to you—directed the work with all the Skill of his profession—when the Cargo is discharged, I propose to go into Beaufort and erect another Battery—I intend to name them Forts Washington and Hancock—I flatter myself that you will not take it amiss, and that you will consent that one of these Forts should bear your name—it is too good an Omen to a Battery placed for the Defence of Vessels, to allow of your refusing your assent—The name alone will be more formidable to the Enemy, than the Cannon of the Fort—Deign to accept the assurances of profound respect with which I have the honor to be General yours &c.

D. CottineauCapt. of the Frigate Ferdinand

